 1

 2

 3

 4

 5

 6

 7

 8
                             UNITED STATES DISTRICT COURT
 9
                                     EASTERN DISTRICT OF CALIFORNIA
10

11    GAYLE WINTER,                                         Case No. 1:13-cv-01314-GSA
12                      Plaintiff,
13              v.                                          ORDER GRANTING MOTION
                                                            FOR ATTORNEY’S FEES
14    NANCY A. BERRYHILL, Acting
      Commissioner of Social Security,
15                                                          (Doc. 39)
                        Defendant.
16

17

18         I.        INTRODUCTION
19
                On June 26, 2018, Plaintiff’s counsel, Jacqueline A. Forslund, Esq., filed a Motion for
20
     Attorney’s Fees pursuant to 42 U.S.C. § 406(b). Doc. 39. On the same date, Plaintiff Gayle
21
     Winter and Defendant were served with the motion. Doc. 39 at 6, 7. The Court advised Plaintiff
22
     that any objections must be filed with the Court no later than September 11, 2018. Doc. 43. In
23 keeping with the role resembling that of a trustee for Plaintiff, the Commissioner filed a response

24 to Plaintiff’s counsel’s motion but did not oppose the motion. Doc. 40. See generally, Gisbrecht

25 v. Barnhart, 535 U.S. 789, 798 n. 6 (2002). Plaintiff did not file any objections. For the reasons

26 set forth below, the Motion for Attorney’s Fees is GRANTED.
27
     ///
28


                                                        1
 1          II.     BACKGROUND

 2          On August 19, 2013, Plaintiff brought the underlying action seeking judicial review of a
 3 final administrative decision denying her claim for disability benefits under the Social Security

 4 Act. Doc. 1. Plaintiff was represented by counsel pursuant to a contingent fee agreement. Doc.

 5 39-1. This court affirmed Defendant’s denial of benefits on August 21, 2015. Doc. 26. On

 6 October 19, 2015, Plaintiff filed a notice of appeal to the Ninth Circuit Court of Appeals (Doc.
   28), which reversed and remanded the district court judgment on November 17, 2017. Doc. 33.
 7

 8          Subsequently, the parties stipulated to attorney’s fees under the Equal Access to Justice
     Act (“EAJA”) in the amount of $15,000.00. Doc. 38. Plaintiff’s attorney now seeks an award of
 9
     attorney fees in the amount of $26,430.00 pursuant to 42 U.C.S. § 406(b). In support of the
10
     motion, counsel filed evidence indicating that Plaintiff was awarded approximately $111,234.00
11
     in retroactive disability benefits. Doc. 39 at 3; Doc. 39-3. Counsel is seeking approximately 24%
12
     of the retroactive benefits awarded for attorney’s fees.
13
            III.    DISCUSSION
14
            Pursuant to the Social Security Act, attorneys may seek a reasonable fee for cases in
15
     which they have successfully represented social security claimants. Section 406(b) provides the
16
     following in relevant part:
17
                    Whenever a court renders a judgment favorable to a claimant under
18                  this subchapter who was represented before the court by an
                    attorney, the court may determine and allow as part of its judgment
19                  a reasonable fee for such representation, not in excess of 25 percent
                    of the total of the past-due benefits to which the claimant is entitled
20                  by reason of such judgment, and the Commissioner of Social
                    Security may ... certify the amount of such fee for payment to such
21                  attorney out of, and not in addition to, the amount of such past-due
                    benefits ....
22
     42 U.S.C. § 406(b)(1)(A) (emphasis added). “In contrast to fees awarded under fee-shifting
23
     provisions such as 42 U.S.C. § 1988, the fee is paid by the claimant out of the past-due benefits
24
     awarded; the losing party is not responsible for payment.” Crawford v. Astrue, 586 F.3d 1142,
25
     1147 (9th Cir.2009) (en banc) (citing Gisbrecht, 535 U.S. at 789, 802). The Commissioner has
26
     standing to challenge the award, despite the fact that the Section 406(b) attorney's fee award is
27 not paid by the government. Craig v. Sec‘y, Dep't of Health & Human Servs., 864 F.2d 324, 328

28


                                                      2
 1 (4th Cir.1989), abrogated on other grounds in Gisbrecht, 535 U.S. at 807. The goal of fee

 2 awards under Section 406(b) is to provide adequate incentive to represent claimants while

 3 ensuring that the usually meager disability benefits received are not greatly depleted. Cotter v.
   Bowen, 879 F.2d 359, 365 (8th Cir.1989), abrogated on other grounds in Gisbrecht, 535 U.S. at
 4
   807.
 5

 6          The twenty-five percent (25%) maximum fee is not an automatic entitlement, and courts
     are required to ensure that the requested fee is reasonable. Gisbrecht, 535 U.S. at 808–09.
 7
     Section 406(b) does not displace contingent-fee agreements within the statutory ceiling; instead,
 8
     Section 406(b) instructs courts to review for reasonableness fees yielded by those agreements.
 9
     “Within the 25 percent boundary ... the attorney for the successful claimant must show that the
10
     fee sought is reasonable for the services rendered.” Id. at 807; see also Crawford, 586 F.3d at
11
     1148 (holding that Section 406(b) “does not specify how courts should determine whether a
12 requested fee is reasonable” but “provides only that the fee must not exceed 25% of the past-due

13 benefits awarded”).

14          Generally, “a district court charged with determining a reasonable fee award under
15
     § 406(b)(1)(A) must respect ‘the primacy of lawful attorney-client fee arrangements,’ ... ‘looking
16
     first to the contingent-fee agreement, then testing it for reasonableness.’ ” Crawford, 586 F.3d at
17 1148 (quoting Gisbrecht, 535 U.S. at 793, 808). The United States Supreme Court has identified

18 several factors that may be considered in determining whether a fee award under a contingent-fee

19 agreement is unreasonable and therefore subject to reduction by the court: (1) the character of the
20 representation; (2) the results achieved by the representative; (3) whether the attorney engaged in

21 dilatory conduct in order to increase the accrued amount of past-due benefits; (4) whether the

22 benefits are large in comparison to the amount of time counsel spent on the case; and (5) the
   attorney's record of hours worked and counsel's regular hourly billing charge for non-contingent
23
   cases. Id. (citing Gisbrecht, 535 U.S. at 807–08).
24
           Here, the fee agreement between Plaintiff and counsel provides that counsel may “seek
25
   fees from [Plaintiff’s] past due benefits totaling up to 25% of all past due benefits.” Doc. 39-1 at
26
   1. The Court has considered counsel's representation of Plaintiff and the results achieved.
27
   Plaintiff's counsel indicates that a total of 88.1 hours was expended litigating Plaintiff's case in
28


                                                      3
 1 the district and circuit courts. Doc. 39-4. There is no indication that a reduction of the award is

 2 warranted due to any substandard performance by counsel in this matter. Counsel is an

 3 experienced attorney who secured a successful result for Plaintiff.

 4          There is also no evidence that counsel engaged in any dilatory conduct resulting in

 5 excessive delay. Moreover, the $26,430 amount represents approximately 24% of the past-due

 6 benefits paid to Plaintiff (as opposed to 25%) and is not excessive in relation to the past-due
   award. See generally Martinez v. Colvin, 2016 WL 1600184 at *2 (E.D. Cal. Apr. 21, 2016) (No.
 7
   1:13-CV-01491-BAM) (awarding $12,000.00 for 15 hours of attorney time and 3.7 hours of
 8
   paralegal time); Viera v. Comm'r of Soc. Sec., 2013 WL 5934400 at *5 (E.D. Cal. Nov. 5, 2013)
 9
   (No. 2:11-cv-2342-KJN) (awarding attorney's fees pursuant to Section 406(b) in the amount of
10
   $12,250.00 for 18.5 hours of work); Dearden v. Comm'r of Soc. Sec., 2014 WL 6612036 at *2
11
   (E.D. Cal. Nov. 20, 2014) (No. 1:12-cv-120-BAM) (granting attorney's fees pursuant to Section
12 406(b) in the amount of $16,474.00 for 24.7 hours); Knudsen v. Colvin, 2015 WL 4205319 at *2

13 (C.D. Cal. July 15, 2015) (No. CV 11-05093-JEM) (awarding attorney's fees in the amount of

14 $26,000.00, approximately 20% of past due benefits). In making this determination, the Court

15 also recognizes the contingent-fee nature of this case and counsel's assumption of risk in

16 agreeing to represent Plaintiff under such terms. See Hearn v. Barnhart, 262 F.Supp.2d 1033,

17 1037 (N.D.Cal.2003) (“Because attorneys like Mr. Sackett contend with a substantial risk of loss
   in Title II cases, an effective hourly rate of only $450 in successful cases does not provide a basis
18
   for this court to lower the fee to avoid a windfall.”).
19
            An award of Section 406(b) fees, however, must be offset by any prior award of
20
   attorney's fees granted under the EAJA. 28 U.S.C. § 2412; Gisbrecht, 535 U.S. at 796. Here,
21
   Plaintiff's counsel has already been awarded EAJA fees in the amount of $15,000.00. Therefore,
22
   any Section 406(b) fees awarded must be off-set by $15,000.00, and refunded to Plaintiff.
23
            IV.     CONCLUSION AND ORDER
24
            For the reasons stated above, the fees sought by Plaintiff’s counsel pursuant to Section
25
   406(b) are reasonable. Accordingly, IT IS HEREBY ORDERED that:
26
27 ///

28 ///


                                                     4
 1         1. The Motion for Attorney’s Fees (Doc. 39) pursuant to Section 406(b) in the amount of

 2 $26,430.00 is GRANTED. The agency shall pay the amount awarded in this order to the extent

 3 that there are funds available;

 4         2. Plaintiff's counsel is ordered to refund $15,000.00 of the Section 406(b) fees awarded

 5 to Plaintiff as an offset for EAJA fees previously awarded pursuant to 28 U.S.C. § 2412(d); and

 6         3. The Clerk of the Court is directed to serve this order on Plaintiff Gayle Winter, 916

 7 Tully Road, Modesto, California 95350.

 8

 9 IT IS SO ORDERED.

10      Dated:    October 15, 2018                             /s/ Gary S. Austin
                                                    UNITED STATES MAGISTRATE JUDGE
11

12

13

14

15

16

17

18

19
20

21

22

23

24

25

26
27

28


                                                    5
